                         Case 1:18-cv-11386-VSB-KHP Document 165
                                                             163 Filed 12/22/20
                                                                       12/21/20 Page 1 of 1


                                                               LAW OFFICES
                                             GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                              PATENT, COPYRIGHT AND TRADEMARK MATTERS               NAOKO OHASIIl •
BRUCE H. BERNS1EIN                                                                                   HARRY J , GWINNELL•
JAMES L. ROWLAND
                                                        1950 ROLAND CLARKE PLACE
                                                                                                     JEFFREY H. H.ANDELSM.AN •
ARNOLD 11JRK A                                           RESTON, VA 20191-1411                       KENNETH H. SALEN •
MICHAEL J , FINK                                                                                     SOK K . HONG•
S1EPHEN M. ROYLANCE •                                      TEL: (703) 716-1191                       TAI KONDO
ROBERT W. MUELLER
                                                           FAX: (703) 716-1180                       JEFFREY R. BOUSQUET•
WILLIAM E. LYDDANE                                                                                   GARY M. JACOBS•
Wll..LIAM S, BOSHNICK •                                    gbpatent@gbpatent.com
                                                      EMAIL:                                         JAMES A, GROMADA
PAUL A, BRAJER, Ph.D.                                                                                SHAWN A. HAMID IN IA, Ph.D.
P. BRANKO PEJIC •                                          www.gbpatent.com                          ALIM IMAM•
DANIEL B. MOON
                                                                                                     CHADE. GORKA
BRUCE H. STONER, JR.•
                                                                                                     CHUONG T. NGUYEN•
ENOCH PEA VEY
                                                                                                     JAMES A, DONEGAN
SEAN C. MYERS-PAYNE, Ph.D.             USDCSDNY                                                      CHRISTIAN MANNINO•
JONA11IAN R. Mll.LER •
S1EVEN 8 , POLLICOFF •                 DOCUMENT
BARRY L HOLLANDER•
                                       ELECTRONICALLY FILED                                          * ADMITIBD TO A BAR
GARY V. HARKCOM••                                                                                      OTHER THAN VA
JAMES P. BONNAMY                       DOC#:_ _ _ _ _ __                                               REG~1EREDPA1ENTAGENT
JILL M. BROWNING
WAL1ER SCHLAPKOHL, Ph.D.               DATE FILED:_12/22/2020
                                                    _ _ __
                                                                                                     • OF COUNSEL
                                                                                                     l!. SENIOR COUNSEL




                                                        December 21, 2020

            VIAECF
                                                                                       SOORDERED:
            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
                                                                                         ~if~VU-t
                                                                                       HON. KATHARINE H. PARKER
            500 Pearl Street, Room 750                                                 UNITED STATES MAGISTRATE JUDGE
            New York, New York 10007                                                                       12/22/2020

                          Re:    Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

                    We represent Plaintiff Spectrum Dynamics Medical Limited ("Plaintiff' or "Spectrum")
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule III(d) of your
            Honor's Individual Practices in Civil Cases to respectfully request permission to file under seal
            Plaintiffs Invalidity Contentions, marked as Exhibit 1 to Plaintiffs Letter discussing the
            Invalidity Contentions filed today, December 21, 2020.

                   Plaintiff requests leave to file Exhibit 1 under seal because it contains information
            designated as "Highly Confidential-Attorneys' Eyes Only," i.e., identification of specific
            Spectrum trade secrets, under the Stipulated Confidentiality and Protective Order [D.I. 156] that
            Judge Broderick has previously permitted to be filed under seal in the First Amended Complaint.

                                                                       Respectfully submitted,

                                                                       Isl Neil F. Greenblum

                                                                       Neil F. Greenblum

            cc:           All counsel of record (via email and ECF)
